         Case 4:19-cr-00037-BSM
                              MJStarDocument        123
                                     Reporting:INITIAI..     Filed 10/18/19
                                                         APPEARANCE,                Page 1 of 1
                                                                     Length of Hearing(minutes):
                                                       ARRAIGNMENT, Length of Hearing (minutes):


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                                 u   SF'LED
United States of America
                                                                                     EASTERN   °ci~7m_fc~COURT
                                                                                                       ARKANSAS

                                                                                            OCT 18 2019
V.                                      Case No.: 4:l 9CR00037-06 BS~y~1ES W. M e e ~

Terri Blevins                                                                    · - --                      CL   K
                                                                                                          0LPCLERI(

                            PLEA AND ARRAIGNMENT REPORT

 PleaDate: 10/18/2019                                 Deft is / is not_ _ in custody
 Continued Until: - - - - - - -                       _ _ Deft did not appear
 Reason for continuance- - - -                               Clerk to issue warrant

                                              COUNSEL

Assistant U.S. Attorney:   Kristin Bryant
Defense Counsel:      CJ A -       Ni
                                 cili     I0   "hco             Retained)
Interpreter's Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                 PLEA

TRIAL BEFORE DISTRICT COURT                             CONSENTS TO TRIAL BEFORE MAGST.

Not Guilty_ _ _ _ _/_ _ _ _ __                          Not Guilty_ _ _ _ _ _ _ _ _ _ __
Guilty (indicates desire)_ _ _ _ _ __                   Guilty _ _ _ _ _ _ _ _ _ _ _ __
Nolo Contendere (desire)_ _ _ _ _ __                    Nolo Contendere
                                                                               ---------
   __Demands Trial by Jury
--~✓                                                    _ _ _ _ _ _Waives Jury Trial
                                                             Deft agrees_ _ _ _ _ __
                                                             Govt agrees_ _ _ _ __

                                          BAIL
Bail Set at.c....:_ _ _ _ _ _By: _ _ _ _ _ _ _ _ _Date: _ _ _ _ _ _ _ _ _ _ __


Bail Changed to: _ _ _ _ _ By: _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ __


Number of Days estimated for Trial: 3 days
Estimated Trial Date: 11/25/2019@ 9:30 a.m., before the Honorable Judge Brian S. Miller in
Room 2D. All Pretrial Motions to be flied within the time specified within the Pretrial
Discovery Order, to be entered forthwith.

Other:
         -------------------------------~
 DATE: 10/18/2019
